~~”

Case 1:21-cr-00136-RC Document 24 Filed 09/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

V. : Criminal Action No.: 21-136 (RC)
FELIPE MARQUEZ, : Re Document No.: 20
Defendant.

ORDER SETTING ADDITIONAL CONDITIONS OF RELEASE
On September 10, 2021, the Pretrial Services Agency for the District of Columbia
(“PSA”) submitted a status report in this case “requesting a modification in the defendant’s
release conditions.” Pretrial Compliance Report at 2, ECF No. 20. Specifically, PSA requested
that the following conditions be imposed on Defendant Felipe Marquez’s release:

e Courtesy Supervision by the Soutien District of Florida.

e Report as soon as possible, to the pretrial services office or supervising officer,
every contact with law enforcement personnel, including arrests, questioning, or
traffic stops.

e Not possess a firearm, destructive device, or other weapon.

Id. Additionally, during Defendant’s plea hearing held the same day, the United States of
America requested that, as a condition of his release, Defendant undergo a mental-health
screening by the pretrial services office to determine what health care might be beneficial to him
during incarceration or supervision. Defendant consented to these four additional release
conditions before entering his plea.

Accordingly, it is hereby ORDERED that, in addition to the conditions already imposed

on Defendant’s release, Defendant’s release is subject to the below conditions:

 
Case 1:21-cr-00136-RC Document 24 Filed 09/13/21 Page 2 of 2

e Courtesy Supervision by the Southern District of Florida.

e Report as soon as possible, to the pretrial services office or supervising officer,
every contact with law enforcement personnel, including arrests, questioning, or
traffic stops.

e Not possess a firearm, destructive device, or other weapon.

e Undergo mental-health screening by the pretrial services office.

SO ORDERED.

Dated: 9/13/2021 RUDOLPH CONTRERAS
United States District Judge

Jt LA

 
